                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4

                                   5
                                         HTC CORP. AND HTC AMERICA, INC.,                  Case No. 20-cv-04545-YGR
                                   6
                                                        Plaintiffs,                        ORDER TO SHOW CAUSE RE: DISMISSAL
                                   7                                                       FOR FAILURE TO PROSECUTE
                                                 v.
                                   8
                                         ZIPIT WIRELESS, INC.,
                                   9
                                                        Defendant.
                                  10

                                  11

                                  12   TO HTC. CORP. AND HTC AMERICA, INC. AND THEIR COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13          Plaintiffs are HEREBY ORDERED TO SHOW CAUSE in writing by no later than five (5)
                                  14   business days from the date of this Order, as to why this action should not be dismissed for failure
                                  15   to prosecute.
                                  16          By Order dated January 20, 2021 (Dkt. No. 30), the Court granted defendant’s motion to
                                  17   dismiss with leave to amend. The Court further granted plaintiffs leave to conduct certain
                                  18   jurisdictional discovery. Plaintiffs’ amended complaint was due May 3, 2021. To date, no such
                                  19   pleading or other status update has been filed.
                                  20          IT IS SO ORDERED.
                                  21   Dated: May 18, 2021                           ______________________________________
                                                                                             YVONNE GONZALEZ ROGERS
                                  22                                                    UNITED STATES DISTRICT COURT JUDGE
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
